Citation Nr: 0314802	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  01-06 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date prior to January 4, 
1995 for an award of a 100 percent evaluation for generalized 
anxiety disorder with secondary drug dependence and tic.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
an increased rating, from 50 percent to 100 percent, for 
generalized anxiety disorder with secondary drug dependence 
and tic, effective January 4, 1995.  The veteran is appealing 
the effective date assigned for this award.  The appellant in 
this appeal is the veteran's appointed fiduciary.

The history of this claim shows that in a September 1995 RO 
decision the veteran was denied a total disability rating 
based on individual unemployability (TDIU).  The veteran 
filed an appeal of this rating decision to the Board, who 
remanded it in April 1998 for further evidentiary and 
procedural development.  However, during the course of the 
appeal of the September 1995 RO decision the matter was 
rendered moot by the September 1999 RO decision which granted 
a 100 percent schedular evaluation for generalized anxiety 
disorder.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was implemented during the 
course of this appeal in November 2000.  Our review of the 
veteran's claims file indicates that the RO has not provided 
the veteran or his fiduciary with express notice of the 
provisions of the VCAA.  On May 1, 2003, the United States 
Court of Appeals for the Federal Circuit, in Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003), held that 38 C.F.R. 
§ 19.9(a)(2) (2002) invalid.  Prior to this Federal Circuit 
decision, the Board had relied upon 38 C.F.R. § 19.9(a)(2) to 
provide a basis in which to allow it to provide notice of the 
VCAA to the veteran in situations where the RO had failed to 
do so.  In view of the aforementioned discussion, any Board 
correspondence to the veteran discussing the VCAA is 
inadequate for purposes of satisfying the notification 
requirements of the VCAA.  (See also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).)  Therefore, this case must be 
remanded to the RO so that the veteran and his fiduciary may 
be notified of the VCAA.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, 
the veteran, his fiduciary and the 
veteran's representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


